Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 04/12/2021. In virtue of this communication, claims 1-3, and 6-13 are allowed.
Claims 4-5 have been cancelled.

 Response to Arguments
Applicant's arguments filed on 04/12/2021with respect to claims1-3, and 6-13 have been considered.
With regard to rejection under the 35 USC 102 and 35 USC 103, the rejection is withdrawn in view of amendments filed on 04/12/2021.


Allowable Subject Matter

Claims 1-3, and 6-13 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Esther Meier et al; “Object detection and tracking in range image sequences by separation of image features”, discloses a new approach for a driver assistance system based on range image sequences to increase the safety on motorways. This control system is capable of automatically keeping the car at an adequate distance or warning the driver when he gets too close to other cars. The knowledge of the sensor geometry with respect to the road is used to separate image features into ground and road obstacles. We assume that the road is at but possibly inclined. To distinguish between obstacles and road pixels we use a separating plane that is slightly steeper than the current road model. Pixels lying above this plane are assumed to belong to obstacles, and pixels below the plane are assumed to belong to the road. To update the road model, we fit a plane through all pixels marked as ground. The partition of the detected obstacles into their different objects is performed using connected component analysis. Components are then merged into objects according to proximity. For the tracking we employ Kalman filtering to provide most likely estimates of the state of each object. (Abstract)
Fujika et al. (Jp2008176555) discloses an obstacle around a host vehicle is efficiently detected while suppressing a processing load. An obstacle exists when a plurality of cameras and a plurality of radars are used to monitor the periphery of the host vehicle and a search processing unit performs search processing for searching for an obstacle by image recognition, radar detection, or the like. Set up a detailed search area to selectively search in the vicinity of a position or a position where an obstacle may exist, and concentrate the processing capacity to search efficiently while suppressing processing load Obstacle detection. The position where the obstacle exists 
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A method for capturing an object in an environmental region of a motor vehicle based on a sequence of images of the environmental region, which are provided by means of a camera of the motor vehicle, comprising: recognizing a first object feature in a first image of the sequence, wherein the first object feature describes at least a part of the object in the environmental region; estimating a position of the object in the environmental region based on a predetermined movement model, which describes a movement of the object in the environmental region; determining a prediction feature in a second image following the first image in the sequence based on the first object feature and based on the estimated position; determining a second object feature in the   
Dependent Claims are allowed due to their dependency on the above-noted independent claims.


						Contact



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459.  The examiner can normally be reached on Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661